      Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 1 of 12


                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


NATALIE ROLLERSON,

               Plaintiff,

vs.                                                    Case No. 1:20-cv-01318-KG-KRS

WELLS FARGO BANK, N.A. and
WELLS FARGO & COMPANY

               Defendants.


                             STIPULATED PROTECTIVE ORDER

       IT IS HEREBY ORDERED by the Court that the following restrictions and procedures

shall apply to certain information, documents and excerpts from documents supplied by the parties

to each other in response to discovery requests:



       1.      In this Protective Order, the words set forth below shall have the following

meanings:

               a.      “Proceeding” means the above-entitled proceeding Natalie Rollerson v.

Wells Fargo Bank, N.A., et al., New Mexico District Court Case No. 1:20-cv-01318-KG-KRS.

               b.      “Court” means the Hon. Kevin R. Sweazea, or any other judge to which this

Proceeding may be assigned, including Court staff participating in such proceedings.

               c.      “Confidential” means any Documents, Testimony, or Information which is

in the possession of a Designating Party who believes in good faith that such Documents,

Testimony, or Information is entitled to confidential treatment under applicable law.

               d.      “Confidential Materials” means any Documents, Testimony, or Information

as defined below designated as “Confidential” pursuant to the provisions of this Protective Order.

                                                   1
       Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 2 of 12


               e.      “Designating Party” means the Party that designates Documents,

Testimony, or Information, as defined below, as “Confidential.”

               f.      “Disclose” or “Disclosed” or “Disclosure” means to reveal, divulge, give,

or make available Materials, or any part thereof, or any information contained therein.

               g.      “Documents” means (i) any writing, original, and duplicate that have been

produced in discovery in this Proceeding by any person or entity, and (ii) any copies,

reproductions, or summaries of all or any part of the foregoing.

               h.      “Information” means the content of Documents or Testimony.

               i.      “Testimony” means all depositions, declarations, or other testimony taken

or used in this Proceeding.

       2.      The Designating Party may designate as “Confidential” any Documents, Testimony

or Information that the Designating Party in good faith believes to contain non-public information

involving trade secrets, or confidential business or financial information, including personal

financial information about any party to this lawsuit, and any information regarding any party not

otherwise available to the public.

       3.      The entry of this Protective Order does not alter, waive, modify, or abridge any

right, privilege, or protection otherwise available to any Party with respect to the discovery of

matters, including but not limited to any Party’s right to assert the attorney-client privilege, the

attorney work product doctrine, or other privileges, or any Party’s right to contest any such

assertion.

       4.      Any Documents, Testimony, or Information to be designated as “Confidential”

must be clearly so designated before the Document, Testimony, or Information is Disclosed or

produced. The “Confidential” designation should not obscure or interfere with the legibility of the

designated Information.

               a.      For Documents (apart from transcripts of depositions or other pretrial or

                                                 2
      Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 3 of 12


trial proceedings), the Designating Party must affix the legend “Confidential” on each page of any

Document containing such designated material.

               b.      For Testimony given in depositions the Designating Party may either:

                       i.      identify on the record, before the close of the deposition, all

“Confidential” Testimony, by specifying all portions of the Testimony that qualify as

“Confidential;” or

                       ii.     designate the entirety of the Testimony at the deposition as

“Confidential” (before the deposition is concluded) with the right to identify more specific portions

of the Testimony as to which protection is sought within 30 days following receipt of the deposition

transcript. In circumstances where portions of the deposition Testimony are designated for

protection, the transcript pages containing “Confidential” Information may be separately bound by

the court reporter, who must affix to the top of each page the legend “Confidential” as instructed

by the Designating Party.

               c.      For Information produced in some form other than Documents, and for any

other tangible items, including, without limitation, compact discs or DVDs, the Designating Party

must affix in a prominent place on the exterior of the container or containers in which the

Information or item is stored the legend “Confidential.” If only portions of the Information or item

warrant protection, the Designating Party, to the extent practicable, shall identify the

“Confidential” portions.

       5.      The inadvertent production by any of the undersigned Parties or non-Parties to the

Proceedings of any Document, Testimony, or Information during discovery in this Proceeding

without a “Confidential” designation, shall be without prejudice to any claim that such item is

“Confidential” and such Party shall not be held to have waived any rights by such inadvertent

production. In the event that any Document, Testimony, or Information that is subject to a

“Confidential” designation is inadvertently produced without such designation, the Party that

                                                 3
      Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 4 of 12


inadvertently produced the document shall give written notice of such inadvertent production

within twenty (20) days of discovery of the inadvertent production, together with a further copy

of the subject Document, Testimony, or Information designated as “Confidential” (the

“Inadvertent Production Notice”). Upon receipt of such Inadvertent Production Notice, the Party

that received the inadvertently produced Document, Testimony, or Information shall promptly

destroy the inadvertently produced Document, Testimony, or Information and all copies thereof,

or, at the expense of the producing Party, return such together with all copies of such Document,

Testimony or Information to counsel for the producing Party and shall retain only the

“Confidential” or materials. Should the receiving Party choose to destroy such inadvertently

produced Document, Testimony, or Information, the receiving Party shall notify the producing

Party in writing of such destruction within ten (10) days of receipt of written notice of the

inadvertent production. This provision is not intended to apply to any inadvertent production of

any Document, Testimony, or Information protected by attorney-client or work product privileges.

In the event that this provision conflicts with any applicable law regarding waiver of

confidentiality through the inadvertent production of Documents, Testimony or Information, such

law shall govern.

       6.      In the event that counsel for a Party receiving Documents, Testimony or

Information in discovery designated as “Confidential” objects to such designation with respect to

any or all of such items, said counsel shall advise counsel for the Designating Party, in writing, of

such objections, the specific Documents, Testimony or Information to which each objection

pertains, and the specific reasons and support for such objections (the “Designation Objections”).

Counsel for the Designating Party shall have thirty (30) days from receipt of the written

Designation Objections to either (a) agree in writing to de-designate Documents, Testimony, or

Information pursuant to any or all of the Designation Objections and/or (b) file a motion with the

Court seeking to uphold any or all designations on Documents, Testimony, or Information

                                                 4
      Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 5 of 12


addressed by the Designation Objections (the “Designation Motion”). Pending a resolution of the

Designation Motion by the Court, any and all existing designations on the Documents, Testimony,

or Information at issue in such Motion shall remain in place. The Designating Party shall have the

burden on any Designation Motion of establishing the applicability of its “Confidential”

designation. In the event that the Designation Objections are neither timely agreed to nor timely

addressed in the Designation Motion, then such Documents, Testimony, or Information shall be

de-designated in accordance with the Designation Objection applicable to such material.

       7.      Access to and/or Disclosure of Confidential Materials shall be permitted only to the

following persons or entities:

               a.      the Court;

               b.      (1) Attorneys of record in the Proceeding and their affiliated attorneys,

paralegals, clerical and secretarial staff employed by such attorneys who are actively involved in

the Proceeding and are not employees of any Party; (2) In-house counsel to the undersigned Parties

and the paralegal, clerical and secretarial staff employed by such counsel provided, however, that

each non-lawyer given access to Confidential Materials shall be advised that such materials are

being Disclosed pursuant to, and are subject to, the terms of this Protective Order and that they

may not be Disclosed other than pursuant to its terms;

               c.      those officers, directors, partners, members, employees and agents of all

non-designating Parties that counsel for such Parties deems necessary to aid counsel in the

prosecution and defense of this Proceeding; provided, however, that prior to the Disclosure of

Confidential Materials to any such officer, director, partner, member, employee or agent, counsel

for the Party making the Disclosure shall deliver a copy of this Protective Order to such person,

shall explain that such person is bound to follow the terms of such Order, and shall secure the

signature of such person on a statement in the form attached hereto as Exhibit A;

               d.      court reporters in this Proceeding (whether at depositions, hearings, or any

                                                 5
      Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 6 of 12


other proceeding);

               e.      any deposition, trial, or hearing witness in the Proceeding who previously

has had access to the Confidential Materials, or who is currently or was previously an officer,

director, partner, member, employee or agent of an entity that has had access to the Confidential

Materials;

               f.      any deposition or non-trial hearing witness in the Proceeding who

previously did not have access to the Confidential Materials; provided, however, that each such

witness given access to Confidential Materials shall be advised that such materials are being

Disclosed pursuant to, and are subject to, the terms of this Protective Order and that they may not

be Disclosed other than pursuant to its terms;

               g.      mock jury participants, provided, however, that prior to the Disclosure of

Confidential Materials to any such mock jury participant, counsel for the Party making the

Disclosure shall deliver a copy of this Protective Order to such person, shall explain that such

person is bound to follow the terms of such Order, and shall secure the signature of such person

on a statement in the form attached hereto as Exhibit A.

               h.      outside experts or expert consultants consulted by the undersigned Parties

or their counsel in connection with the Proceeding, whether or not retained to testify at any oral

hearing; provided, however, that prior to the Disclosure of Confidential Materials to any such

expert or expert consultant, counsel for the Party making the Disclosure shall deliver a copy of this

Protective Order to such person, shall explain its terms to such person, and shall secure the

signature of such person on a statement in the form attached hereto as Exhibit A. It shall be the

obligation of counsel, upon learning of any breach or threatened breach of this Protective Order

by any such expert or expert consultant, to promptly notify counsel for the Designating Party of

such breach or threatened breach; and

               i.      any other person or entity that the Designating Party agrees to in writing.

                                                 6
       Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 7 of 12


        8.     Confidential Materials shall be used by the persons or entities receiving them only

for the purposes of preparing for, conducting, participating in the conduct of, and/or prosecuting

and/or defending the Proceeding, and not for any business or other purpose whatsoever.

        9.     Any Party to the Proceeding (or other person subject to the terms of this Protective

Order) may ask the Court, after appropriate notice to the other Parties to the Proceeding, to modify

or grant relief from any provision of this Protective Order.

        10.    Entering into, agreeing to, and/or complying with the terms of this Protective Order

shall not:

               a.      operate as an admission by any person that any particular Document,

Testimony, or Information marked “Confidential” contains or reflects trade secrets, proprietary,

confidential or competitively sensitive business, commercial, financial or personal information; or

               b.      prejudice in any way the right of any Party (or any other person subject to

the terms of this Protective Order):

                       i.     to seek a determination by the Court of whether any particular

Confidential Materials should be subject to protection under the terms of this Protective Order; or

                       ii.    to seek relief from the Court on appropriate notice to all other Parties

to the Proceeding from any provision(s) of this Protective Order, either generally or as to any

particular Document, Material or Information.

        11.    Any Party to the Proceeding who has not executed this Protective Order as of the

time it is presented to the Court for signature may thereafter become a Party to this Protective

Order by its counsel’s signing and dating a copy thereof and filing the same with the Court, and

serving copies of such signed and dated copy upon the other Parties to this Protective Order.

        12.    Any Information that may be produced by a non-Party witness in discovery in the

Proceeding pursuant to subpoena or otherwise may be designated by such non-Party as

“Confidential” under the terms of this Protective Order, and any such designation by a non-Party

                                                 7
       Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 8 of 12


shall have the same force and effect, and create the same duties and obligations, as if made by one

of the undersigned Parties hereto. Any such designation shall also function as consent by such

producing non-Party to the authority of the Court in the Proceeding to resolve and conclusively

determine any motion or other application made by any person or Party with respect to such

designation, or any other matter otherwise arising under this Protective Order.

       13.     If any person subject to this Protective Order who has custody of any Confidential

Materials receives a subpoena or other process (“Subpoena”) from any government or other person

or entity demanding production of such materials, the recipient of the Subpoena shall promptly

give notice of the same by electronic mail transmission, followed by either express mail or

overnight delivery to counsel of record for the Designating Party, and shall furnish such counsel

with a copy of the Subpoena. Upon receipt of this notice, the Designating Party may, in its sole

discretion and at its own cost, move to quash or limit the Subpoena, otherwise oppose production

of the Confidential Materials, and/or seek to obtain confidential treatment of such materials from

the subpoenaing person or entity to the fullest extent available under law. The recipient of the

Subpoena may not produce any Confidential Materials pursuant to the Subpoena prior to the date

specified for production on the Subpoena.

       14.     Nothing in this Protective Order shall be construed to preclude either Party from

asserting in good faith that certain Confidential Materials require additional protection. The Parties

shall meet and confer to agree upon the terms of such additional protection.

       15.     If, after execution of this Protective Order, any Confidential Materials submitted

by a Designating Party under the terms of this Protective Order is Disclosed by a non-Designating

Party to any person other than in the manner authorized by this Protective Order, the non-

Designating Party responsible for the Disclosure shall bring all pertinent facts relating to the

Disclosure of such Confidential Materials to the immediate attention of the Designating Party.

       16.     This Protective Order is entered into without prejudice to the right of any Party to

                                                  8
      Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 9 of 12


knowingly waive the applicability of this Protective Order to any Confidential Materials

designated by that Party. If the Designating Party uses Confidential Materials in a non-Confidential

manner, then the Designating Party shall advise that the designation no longer applies.

       17.     The Parties shall meet and confer regarding the procedures for use of any

Confidential Materials at trial and shall move the Court for entry of an appropriate order.

       18.     Nothing in this Protective Order shall affect the admissibility into evidence of

Confidential Materials, or abridge the rights of any person to seek judicial review or to pursue

other appropriate judicial action with respect to any ruling made by the Court concerning the issue

of the status of any Confidential Materials.

       19.     This Protective Order shall continue to be binding after the conclusion of this

Proceeding and all subsequent proceedings arising from this Proceeding, except that a Party may

seek the written permission of the Designating Party or may move the Court for relief from the

provisions of this Protective Order. To the extent permitted by law, the Court shall retain

jurisdiction to enforce, modify, or reconsider this Protective Order, even after the Proceeding is

terminated.

       20.     Upon written request made within thirty (30) days after the settlement or other

termination of the Proceeding, the undersigned Parties shall have thirty (30) days to either (a)

promptly return to counsel for each Designating Party all Confidential Materials, and all copies

thereof (except that counsel for each Party may maintain in its files, in continuing compliance with

the terms of this Protective Order, all work product, and one copy of each pleading filed with the

Court and one copy of each deposition together with the exhibits marked at the deposition), (b)

agree with counsel for the Designating Party upon appropriate methods and certification of

destruction or other disposition of such materials, or (c) as to any Documents, Testimony, or other

Information not addressed by sub-paragraphs (a) and (b), file a motion seeking a Court order

regarding proper preservation of such Materials. To the extent permitted by law the Court shall

                                                 9
      Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 10 of 12


retain continuing jurisdiction to review and rule upon the motion referred to in sub-paragraph (c)

herein.

          21.    After this Protective Order has been signed by counsel for all Parties, it shall be

presented to the Court for entry. Counsel agree to be bound by the terms set forth herein with

regard to any Confidential Materials that have been produced before the Court signs this Protective

Order.

          22.    The Parties and all signatories to the Certification attached hereto as Exhibit A

agree to be bound by this Protective Order pending its approval and entry by the Court. In the

event that the Court modifies this Protective Order, or in the event that the Court enters a different

Protective Order, the Parties agree to be bound by this Protective Order until such time as the Court

may enter such a different Order. It is the Parties’ intent to be bound by the terms of this Protective

Order pending its entry so as to allow for immediate production of Confidential Materials under

the terms herein.

          This Protective Order may be executed in counterparts.

                 IT IS SO ORDERED.


                                                               __________________________________
                                                               KEVIN R. SWEAZEA
                                                               UNITED STAGES MAGISTRATE JUDGE

APPROVED WITHOUT EXCEPTIONS

LITTLER MENDELSON, P.C.

      By /s/ R. Shawn Oller
      R. Shawn Oller
      Melissa L. Shingles
      2425 East Camelback Road, Suite 900
      Phoenix, AZ 85016
   Telephone:502.474.3600
   Facsimile:
   Email:           soller@littler.com
   Attorneys for Defendants


                                                  10
      Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 11 of 12




THE JOECKEL LAW OFFICE

By /s/ David B. Joeckel, Jr. (with permission)
   David B. Joeckel, Jr.
   500 Marquette Avenue - Suite 1200
   Albuquerque, NM 87102
   Telephone:505.503.4800

   219 South Main Street - Suite 301
   Fort Worth, TX 76104
   Telephone:817.924.8600
   Facsimile: 817.924.8603
   E-mail:           dbj@joeckellaw.com
   Attorney for Plaintiff




                                                 11
        Case 2:20-cv-01318-KG-KRS Document 21 Filed 04/09/21 Page 12 of 12




                                               EXHIBIT A

                             Certification Re Confidential Discovery Materials

         I hereby acknowledge that I, ___________________________________[NAME],

______________________________________________ [POSITION AND EMPLOYER], am

about to receive Confidential Materials supplied in connection with the Proceeding, Natalie

Rollerson v. Wells Fargo Bank, N.A., et al., New Mexico District Court Case No. 1:20-cv-01318-

KG-KRS. I certify that I understand that the Confidential Materials are provided to me subject to

the terms and restrictions of the Protective Order filed in this Proceeding. I have been given a copy

of the Protective Order; I have read it, and I agree to be bound by its terms.

         I understand that the Confidential Materials, as defined in the Protective Order, including

any notes or other records that may be made regarding any such materials, shall not be Disclosed

to anyone except as expressly permitted by the Protective Order. I will not copy or use, except

solely for the purposes of this Proceeding, any Confidential Materials obtained pursuant to this

Protective Order, except as provided therein or otherwise ordered by the Court in the Proceeding.

         I further understand that I am to retain all copies of all Confidential Materials provided to

me in the Proceeding in a secure manner, and that all copies of such materials are to remain in my

personal custody until termination of my participation in this Proceeding, whereupon the copies of
such materials will be returned to counsel who provided me with such materials.

         I declare under penalty of perjury, under the laws of the State of New Mexico, that the

foregoing is true and correct. Executed this _____ day of ______, 20__, at __________________.


DATED:_________________________                   BY:   _________________________________
                                                        Signature

                                                        _________________________________
                                                        Address
4829-4037-1426.1 / 091367-1050
